DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/22/21.
	Applicant’s amendment to claims 30 and 33 is acknowledged.
	Claims 1-45 are pending and claims 1-29 are withdrawn.
Claims 30-45 are subject to examination at this time.

Remarks
	Note that a human English translation of the Christiansen reference, German Publication No. DE 19839718 A1, is now available and provided in the prosecution record.  (See attached PTO-892.)

Response to Arguments
Applicant's arguments with respect to claim 30 have been considered but are moot in view of the new ground(s) of rejection.  Taniguchi teaches generating a plurality of laser beams with a beam splitter as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 43 does not appear to further limit claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al., US Publication No. 2005/0217571 A1 (of record).

Taniguchi teaches:
30.  A system for crystallizing a thin film, the system comprising (see figs. 1, 5, 6 and 17): 
	a computer controlled stage (6), wherein the computer controlled stage holds a thin film (5 in fig. 1; 82 in fig. 17); and 
	a laser system (3) comprising a laser (31) for generating a plurality of laser beams (see first and second laser pulse in fig. 5) with a beam splitter (32), wherein the plurality of laser beams produce producing a plurality of spots on the thin film, the laser system configured to:
		continually translate the plurality of laser beams (e.g. Translating the laser beams is obvious in order to cover a large surface area of an liquid crystal display (LCD).) in a first direction while irradiating overlapping regions of the thin film to generate a plurality of molten zones by applying a laser pulse in each region, each laser pulse applied before an entire melting and solidification cycle has occurred with respect to a previous laser pulse (e.g. See para. [0070] disclosing “…irradiation is performed through the second optical modulation element 2 in a period that the non-single-crystal semiconductor of the processed substrate 5 irradiated through the first optical modulation element 1 is partially molten.”  Also see para. [0090]);
		wherein each of the plurality of molten zones is propagated along the first direction creating creates a molten zone trailing edge (e.g. see “liquid” in fig. 6 and see para. [0069]) surrounded by a solid region (e.g. see “crystal” in fig. 6); and
		wherein each of the plurality of molten zones cools and solidifies and forms a crystalline region (e.g. “crystal” in fig. 6 and see para. [0076]).  See Taniguchi at para. [0001] – [0124], figs. 1-20.



	Regarding claim 36:
	Taniguchi does not expressly teach the laser pulse is between 0.1 nanosecond and 10 nanosecond.  However, absent any disclosure by the Applicant that a laser pulse between 0.1 nanosecond and 10 nanosecond is critical or provides for unexpected results, such a time can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Taniguchi.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (Emphasis added.)  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 43:
	Taniguchi teaches the limitations as applied to claim 30 above.

s 30 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al., German Publication No. DE 19839718 A1 (see previously attached English abstract and machine translation) in view of Taniguchi et al., US Publication No. 2005/0217571 A1 (of record).

Christiansen teaches:
30.    A system for crystallizing a thin film, the system comprising: 
	a stage (e.g. “portal system” for movement at page 6), wherein the stage holds a thin film (e.g. “amorphous Si layer” and “Si layer” at pages 3-4 and 6); and 
	a laser system comprising a laser for generating a plurality of laser beams (LP1, LP2) …wherein the plurality of laser beams produce a plurality of spots on the thin film, the laser system configured to: 
		continually translate the plurality of laser beams (LP1, LP2) in a first direction (e.g. “longitudinal extension” at page 6) while irradiating overlapping regions (e.g. “the pulses overlap” in Abstract; “an overlap zone of about 1 µm width” at page 6) of the thin film to generate a plurality of molten zones (e.g. “molten zone” at page 6) by applying a laser pulse in each region, each laser pulse applied before an entire melting and solidification cycle has occurred with respect to a previous laser pulse (e.g. “partial melting of the irradiated area” in Abstract; and “A subsequent laser pulse 2 (abbreviated LP2) is used to start before the complete solidification of the melt” at page 3); 
		wherein each of the plurality of molten zones (e.g. “molten zone” at page 6) creates a molten zone trailing edge surrounded by a solid region; and 
		wherein each of the plurality of molten zones cools and solidifies and forms a crystalline region (“From this overlap, crystal seeds grow into the newly melted zone. 
English Abstract and machine translation at pages 1-8.

	Regarding claim 30:
	Christiansen is silent the stage is computer controlled.
	However, it would have been obvious to one having ordinary skill in the art to use a computer to control the stage since broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, III. Automating a Manual Activity.

	Further regarding claim 30:
	Christiansen does not expressly teach generating the plurality of laser beams is done with a beam splitter.
	In an analogous art, Taniguchi teaches a plurality of laser beams (e.g. first pulse light; second pulse light in fig. 5) are generated with a beam splitter (32 in fig. 1).  The teachings of Taniguchi apply to crystallizing a semiconductor film, similar to Christiansen.  See Taniguchi at para. [0068] – [0077], para. [0085] – [0087]. 

Regarding claim 43:
	Taniguchi teaches the limitations as applied to claim 30 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of para. [0070].


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Tanaka[1] et al., US Publication No. 2005/0237895 A1 (of record) and Chao et al., US Publication No. 2007/0243698 A1 (of record).

Regarding claim 31:
	Taniguchi teaches all the limitations of claim 30 above, but is silent regarding the specific movement/translation of the plurality of laser beams and a lateral growth length of a crystal structure in the crystalline region.
	In an analogous art, Tanaka[1] teaches wherein a laser system is further configured to: 
	translate the laser beam (100/101) a first distance in a second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam (100/101) in a third direction (e.g. left horizontal direction in fig. 1A, para. [0056] – [0057]) opposite to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating second overlapping regions of the thin film (102).  Also see Tanaka[1]’s figs. 4A-4C and 11A-12C.  (Note:  Taniguchi teaches the plurality of laser beams as applied to claim 30 above.)

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the para. [0029] – [0030].

	Regarding claim 32:
	Tanaka[1] further teaches wherein the laser system is further configured to: 
	translate the laser beam (100/101) a second distance in the second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam in the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating third overlapping regions of the thin film (102).  Also see Tanaka[1]’s figs. 4A-4C and 11A-12C.  (Note:  Taniguchi teaches the plurality of laser beams as applied to claim 30 above.)

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the second irradiation area 12 are partially overlapping”.  Chao further teaches that the substrate is moved a distance d during the irradiation and that distance d is shorter than the lateral growth length A in order to remelt the protrusions (or tips) 106.  See Chao at para. [0029] – [0030].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Tanaka[1] because (i) the scanning of the laser beam may be in the uniaxial direction, in two or more directions, or in a direction perpendicular to the uniaxial direction to obtain partial overlap (e.g. Tanaka[1] at para. [0060] – [0062]); and (ii) the interface between the solid phase and the para. [0062] – [0063]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Chao such that “the first distance or second distance is shorter than the lateral growth length of the crystal structure in the crystalline region” because Chao teaches the second distance (d) is preferably shorter than the lateral growth length A in order to accomplish remelt.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Tanaka[1] et al., US Publication No. 2005/0237895 A1 (of record) and Chao et al., US Publication No. 2007/0243698 A1 (of record).

Regarding claim 31:
	Christiansen and Taniguchi teach all the limitations of claim 30 above, but are silent regarding the specific movement/translation of the plurality of laser beams and a lateral growth length of a crystal structure in the crystalline region.
	In an analogous art, Tanaka[1] teaches wherein a laser system is further configured to: 
	translate the laser beam (100/101) a first distance in a second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam (100/101) in a third direction (e.g. left horizontal direction in fig. 1A, para. [0056] – [0057]) opposite to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating second overlapping regions of the 

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the second irradiation area 12 are partially overlapping”.  Chao further teaches that the substrate is moved a distance d during the irradiation and that distance d is shorter than the lateral growth length A in order to remelt the protrusions (or tips) 106.  See Chao at para. [0029] – [0030].

	Regarding claim 32:
	Tanaka[1] further teaches wherein the laser system is further configured to: 
	translate the laser beam (100/101) a second distance in the second direction (e.g. vertical direction in fig. 1C, moving a distance one row down, para. [0063]) perpendicular to the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]); and 
	continually translate the laser beam in the first direction (e.g. right horizontal direction in fig. 1A, para. [0056] – [0057]), while irradiating third overlapping regions of the thin film (102).  Also see Tanaka[1]’s figs. 4A-4C and 11A-12C.  (Note:  Christiansen teaches the plurality of laser beams (LP1, LP2) as applied to claim 30 above.)

	In an analogous art, Chao teaches a lateral growth length “A” in fig. 3B.  In fig. 3C, “a second irradiation area 12 of the substrate 101 is irradiated by a second laser shot with sufficient energy to melt or remelt the silicon, wherein the first irradiation area 11 and the second irradiation area 12 are partially overlapping”.  Chao further teaches that the substrate is moved a distance d during the irradiation and that distance d is shorter than the lateral growth length A in order to remelt the protrusions (or tips) 106.  See Chao at para. [0029] – [0030].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Tanaka[1] because (i) the scanning of the laser beam may be in the uniaxial direction, in two or more directions, or in a direction perpendicular to the uniaxial direction to obtain partial overlap (e.g. Tanaka[1] at para. [0060] – [0062]); and (ii) the interface between the solid phase and the liquid phase can be moved continuously by irradiating the semiconductor film with the laser with partial overlap before the semiconductor film irradiated with the laser beam is solidified such that a crystal grain of a single crystal extending long in the scanning direction can be formed (e.g. Tanaka[1] at para. [0062] – [0063]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Chao such that “the first distance or second distance is shorter than the lateral growth length of the crystal structure in the crystalline region” because Chao teaches the second distance (d) is preferably shorter than the lateral growth length A in order to accomplish remelt.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Wada et al., US Publication No. 2002/0162586 A1 (of record).

	Regarding claim 33:
	Taniguchi teaches the limitations of claim 33 as applied to claim 30 above.
	Taniguchi is silent that the crystalline region forms “periodic regions of first grains having a first periodicity, followed by periodic regions of second grains, wherein the first grains are larger than the second grains”.
para. [0050] – [0055], also see figs. 7-10, 19 and 22.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Wada because the grain size is an important factor of determining a field mobility of a silicon film.  By adjusting the energy of the laser beam, one can adjust the grain size to obtain a large field mobility of a thin film transistor.  See Wada at para. [0044] – [0046] [0052].


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi and Wada et al., US Publication No. 2002/0162586 A1 (of record).

	Regarding claim 33:
	Christiansen and Taniguchi teach the limitations of claim 33 as applied to claim 30 above.
	Christiansen is silent that the crystalline region forms “periodic regions of first grains having a first periodicity, followed by periodic regions of second grains, wherein the first grains are larger than the second grains”.
	In an analogous art, Wada, in figs. 1-6, teaches periodic regions of first grains (e.g. large or intermediate grain size) having a first periodicity, followed by periodic regions of second grains (e.g. middle or small grain size), wherein the first grains are larger than the second grains.  See Wada at para. [0050] – [0055], also see figs. 7-10, 19 and 22.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of para. [0044] – [0046] [0052].


Claims 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Wada, as applied to claim 33 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 34:
Taniguchi and Wada teach all the limitations of claim 33 above, and Taniguchi further teaches a pulse energy is sufficient to partially melt the thin film at para. [0069].
Taniguchi teaches the plurality of laser beams is produced using an excimer laser or YAG laser at para. [0069].
Tanguchi does not expressly teach a fiber laser.
In an analogous art, Miyairi teaches an excimer laser, solid state laser or fiber laser can be used to crystalize a silicon film.  See Miyairi at para. [0098] – [0099], para. [0108], [0129]. 

Regarding claim 41:
	Miyairi teaches a fiber laser as applied to claim 34 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Miyairi because one of ordinary skill in the art would be motivated to look for alternative laser sources and Miyairi teaches a fiber laser is an art recognized laser suitable for crystalizing a silicon film.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claims 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi and Wada, as applied to claim 33 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 34:
Christiansen and Wada teach all the limitations of claim 33 above, and Christiansen further teaches a pulse energy is sufficient to partially melt the thin film (e.g. “partial melting of the irradiated area” in Abstract; and “A subsequent laser pulse 2 (abbreviated LP2) is used to start before the complete solidification of the melt” at page 3).
Christiansen teaches the plurality of laser beams is produced using an excimer laser or solid state laser such as Nd:YAG and Ti-sapphire at page 5-6.
Christiansen does not expressly teach a fiber laser.
In an analogous art, Miyairi teaches an excimer laser, solid state laser or fiber laser can be used to crystalize a silicon film.  See Miyairi at para. [0098] – [0099], para. [0108], [0129]. 

Regarding claim 41:
	Miyairi teaches a fiber laser as applied to claim 34 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Miyairi because one of ordinary skill in the art would be motivated to look for alternative laser sources and Miyairi teaches a fiber laser is an art recognized laser suitable for crystalizing a silicon film.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 35:
	Taniguchi teaches all the limitations of claim 30 above, but is silent an energy of the laser pulse is between 0.1 micro Joule and 100 micro Joule.	
	In an analogous art, Adams teaches “Characteristics of the pulsed laser energy, such as fluence and duration are selected to melt the treatment area.” (e.g. para. [0013]); “Pulse fluence, pulse duration, and pulse timing all affect the rate of energy input to the treatment area.” (e.g. para. [0036]); and “The energy emitted by the energy source 202 is generally controllable with regard to duration, energy content, and timing.” (e.g. para. [0039]).  
	Thus, Adams teaches the laser energy is result effective variable selected to melt the treatment area and is controllable.
	It would have been obvious to one having ordinary skill in the art to apply an energy of the laser pulse between 0.1 micro Joule and 100 micro Joule, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 36:
	Taniguchi further teaches wherein a duration of the laser pulse is 20 ns in fig. 5.
	Taniguchi does not expressly teach a duration of the laser pulse between 0.1 nanosecond and 10 nanosecond

	It would have been obvious to one having ordinary skill in the art to apply a duration of the laser pulse between 0.1 nanosecond and 10 nanosecond, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Adams because the laser energy, duration and pulse timing is controllable and should be selected to melt the treatment area  (e.g. Adams at para. [0013], [0039]).


	Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 35:
	Christiansen and Taniguchi teach all the limitations of claim 30 above, and Christiansen further teaches wherein an energy of the laser pulse is between 0.1 micro Joule and 100 micro Joule (e.g. 0.5-1 Joule/cm2 at page 3; 0.5-1.2 Joule/cm2 at page 4; 0.1-10 Joule/cm2 at page 6).
	Furthermore, in an analogous art, Adams teaches “Characteristics of the pulsed laser energy, such as fluence and duration are selected to melt the treatment area.” (e.g. para. [0013]); “Pulse fluence, pulse duration, and pulse timing all affect the rate of energy input to the para. [0036]); and “The energy emitted by the energy source 202 is generally controllable with regard to duration, energy content, and timing.” (e.g. para. [0039]).  
	Thus, Adams teaches the laser energy is result effective variable selected to melt the treatment area and is controllable.
	It would have been obvious to one having ordinary skill in the art to apply an energy of the laser pulse between 0.1 micro Joule and 100 micro Joule, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 36:
	Christiansen further teaches wherein a duration of the laser pulse is between 0.1 nanosecond and 10 nanosecond (e.g. 10-30 nanoseconds at page 5), and a time between consecutive laser pulses is less than 100 nanosecond (e.g. obvious from disclosure of aim to reduce melting time window to 10-7 nanoseconds at page 3).
	Furthermore, Adams teaches the duration and pulse timing is result effective variable selected to melt the treatment area and is controllable as set forth above in claim 35.
	It would have been obvious to one having ordinary skill in the art to apply a duration of the laser pulse between 0.1 nanosecond and 10 nanosecond, and a time between consecutive laser pulses less than 100 nanosecond, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

para. [0013], [0039]).




Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 37:
Taniguchi and Miyairi the limitations as applied to claims 34 and 41 above.


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Miyairi, US Publication No. 2008/0210945 (from the IDS).

Regarding claim 37:
Christiansen, Taniguchi and Miyairi the limitations as applied to claims 34 and 41 above.


38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

	Regarding claim 38:
	Taniguchi teaches all the limitations of claim 30 above, but is silent wherein a frequency of the laser is constant and the constant frequency is obtained by combining laser sources of lower frequencies.
	In an analogous art, Shudo teaches applying a laser pulse at a constant repetition frequency to a semiconductor substrate to achieve melting and subsequent crystallization.  See Shudo at para. [0035] – [0037].
	In an analogous art, Acef teaches an output frequency is obtained by combining laser sources of lower frequencies.  See Acef at para. [0063], figs. 1-3, also see para. [0066]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Shudo because a constant repetition frequency enables melting of the semiconductor substrate.  See Shudo at para. [0035] – [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Acef because Acef teaches or suggests combining laser sources of lower frequency addresses the problem of low power output (e.g. see Acef at para. [0002] – [0003]); and “The present invention proposes a compact and tunable laser source, which has low sensitivity to the environment or to the conditions of use, for emitting beams with high optical output (typically several hundred mW), including in the visible range.”  (e.g. see Acef at para. [0008], also see para. [0017] – [0022]).


	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

	Regarding claim 38:
	Christiansen and Taniguchi teach all the limitations of claim 30 above, but are silent wherein a frequency of the laser is constant and the constant frequency is obtained by combining laser sources of lower frequencies.
	In an analogous art, Shudo teaches applying a laser pulse at a constant repetition frequency to a semiconductor substrate to achieve melting and subsequent crystallization.  See Shudo at para. [0035] – [0037].
	In an analogous art, Acef teaches an output frequency is obtained by combining laser sources of lower frequencies.  See Acef at para. [0063], figs. 1-3, also see para. [0066]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Shudo because a constant repetition frequency enables melting of the semiconductor substrate.  See Shudo at para. [0035] – [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Acef because Acef teaches or suggests combining laser sources of lower frequency addresses the problem of low power output (e.g. see Acef at para. [0002] – [0003]); and “The present invention proposes a compact and tunable laser source, which has low sensitivity to the environment or to the conditions of use, for emitting beams with high optical output (typically several hundred mW), including in the visible range.”  (e.g. see Acef at para. [0008], also see para. [0017] – [0022]).


	Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Wada, as applied to claim 33 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 39:
	Taniguchi, Wada and Adams teach the limitations as applied to claim 35 above.

	Regarding claim 40:
	Taniguchi, Wada and Adams teach the limitations as applied to claim 36 above.


	Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi and Wada, as applied to claim 33 above, and further in view of Adams et al., US Publication No. 2016/0293414 A1 (of record).

	Regarding claim 39:
	Christiansen, Taniguchi, Wada and Adams teach the limitations as applied to claim 35 above.

	Regarding claim 40:
	Christiansen, Taniguchi, Wada and Adams teach the limitations as applied to claim 36 above.

42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Wada, as applied to claim 33 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

Regarding claim 42:
	Taniguchi, Wada, Shudo and Acef teach the limitations as applied to claim 38 above.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi and Wada, as applied to claim 33 above, and further in view of Shudo, US Publication No. 2015/0177525 A1 (of record) and Acef, US Publication No. 2018/0356706 A1 (of record).

Regarding claim 42:
	Christiansen, Taniguchi, Wada, Shudo and Acef teach the limitations as applied to claim 38 above.

	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Tanaka[2], US Publication No. 2001/0010702 A1 (of record).

	Regarding claim 44:
	Taniguchi teaches all the limitations of claim 30 above, but is silent wherein a scan rate of the plurality of laser beams in the first direction is between 100 and 20,000 meters per second.
	In a analogous art, Tanaka[2], at para. [0152], teaches “When the scanning speed is appropriately chosen so that the widths of the successive rectilinear laser beams may overlap 
	It would have been obvious to one having ordinary skill in the art to perform “wherein a scan rate of the plurality of laser beams in the first direction is between 100 and 20,000 meters per second”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Tanaka[2] because the scanning rate is a result effective variable chosen to achieve “homogeneous laser annealing”.  See Tanaka[2] at para. [0152].

	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Tanaka[2], US Publication No. 2001/0010702 A1 (of record).

	Regarding claim 44:
	Christiansen and Taniguchi teach all the limitations of claim 30 above, but are silent wherein a scan rate of the plurality of laser beams in the first direction is between 100 and 20,000 meters per second.
	In a analogous art, Tanaka[2], at para. [0152], teaches “When the scanning speed is appropriately chosen so that the widths of the successive rectilinear laser beams may overlap each other within a range of 90 (%) or more, homogeneous laser annealing is effected at a high 
	It would have been obvious to one having ordinary skill in the art to perform “wherein a scan rate of the plurality of laser beams in the first direction is between 100 and 20,000 meters per second”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Tanaka[2] because the scanning rate is a result effective variable chosen to achieve “homogeneous laser annealing”.  See Tanaka[2] at para. [0152].

	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, as applied to claim 30 above, and further in view of Turk et al., US Publication No. 2008/0030877 A1 (of record).

Regarding claim 45:
	Taniguchi teaches all the limitations of claim 30 above, but is silent wherein a scan frequency of the plurality of laser beams is between 1 and 100 kHz.
	In an analogous art, Turk teaches the power, pulse frequency and pulse energy is selected to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  The teachings of Turk apply to crystallizing a semiconductor film, similar to Christiansen.  
In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Taniguchi with the teachings of Turk because the scan frequency is a result effective variable chosen to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  

	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Taniguchi, as applied to claim 30 above, and further in view of Turk et al., US Publication No. 2008/0030877 A1 (of record).

Regarding claim 45:
	Christiansen and Taniguchi teach all the limitations of claim 30 above, but are silent wherein a scan frequency of the plurality of laser beams is between 1 and 100 kHz.
	In an analogous art, Turk teaches the power, pulse frequency and pulse energy is selected to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  The teachings of Turk apply to crystallizing a semiconductor film, similar to Christiansen.  
	It would have been obvious to one having ordinary skill in the art to use “a scan frequency of the plurality of laser beams is between 1 and 100 kHz”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Christiansen with the teachings of Turk because the scan frequency is a result effective variable chosen to support a long beam and scan rates; ensure high throughput and “good uniformity of the poly-Si and the TFT performance throughout the substrate.”  See Turk at para. [0063].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2021